 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    JOE NINO,                                      Case No. 1:20-cv-01722-JLT (PC)
                          Plaintiff,
12                                                   ORDER DIRECTING PLAINTIFF TO
             v.                                      FILE A FIRST AMENDED COMPLAINT
13                                                   OR NOTIFY THE COURT OF HIS
      J. MUNOZ, et al.,                              DESIRE TO PROCEED ONLY ON
14                                                   CLAIMS FOUND COGNIZABLE
                          Defendants.                (Doc. 1)
15
                                                     21-DAY DEADLINE
16

17          Joe Nino alleges the defendants subjected him to retaliation and cruel and unusual
18   punishment. (Doc. 1.) The Court finds that Plaintiff states cognizable claims against Defendants
19   Munoz, Carillo, Harris, Masferrer, and an unnamed sergeant, but not against the remaining
20   defendants. Therefore, the Court directs Plaintiff to file a first amended complaint curing the
21   deficiencies in his pleading or a notice that he wishes to proceed only on the claims found
22   cognizable.
23   I.     SCREENING REQUIREMENT
24          The Court is required to screen complaints brought by prisoners seeking relief against a
25   governmental entity or an officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).
26   The Court must dismiss a complaint or portion thereof if the complaint is frivolous or malicious,
27   fails to state a claim on which relief may be granted, or seeks monetary relief from a defendant
28   who is immune from such relief. 28 U.S.C. § 1915A(b). The Court should dismiss a complaint if
 1   it lacks a cognizable legal theory or fails to allege sufficient facts to support a cognizable legal

 2   theory. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

 3   II.     PLEADING REQUIREMENTS

 4           A. Federal Rule of Civil Procedure 8(a)

 5           “Rule 8(a)’s simplified pleading standard applies to all civil actions, with limited

 6   exceptions.” Swierkiewicz v. Sorema N. A., 534 U.S. 506, 513 (2002). A complaint must contain

 7   “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

 8   Civ. Pro. 8(a)(2). “Such a statement must simply give the defendant fair notice of what the

 9   plaintiff's claim is and the grounds upon which it rests.” Swierkiewicz, 534 U.S. at 512 (internal
10   quotation marks and citation omitted).

11           Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements of a

12   cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556

13   U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must

14   set forth “sufficient factual matter, accepted as true, to ‘state a claim that is plausible on its face.’”

15   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Factual allegations are accepted as

16   true, but legal conclusions are not. Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

17           The Court construes pleadings of pro se prisoners liberally and affords them the benefit of

18   any doubt. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citation omitted). However, “the

19   liberal pleading standard . . . applies only to a plaintiff’s factual allegations,” not his legal
20   theories. Neitze v. Williams, 490 U.S. 319, 330 n.9 (1989). Furthermore, “a liberal interpretation

21   of a civil rights complaint may not supply essential elements of the claim that were not initially

22   pled,” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251, 1257 (9th Cir. 1997) (internal

23   quotation marks and citation omitted), and courts “are not required to indulge unwarranted

24   inferences,” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation

25   marks and citation omitted). The “sheer possibility that a defendant has acted unlawfully” is not

26   sufficient to state a cognizable claim, and “facts that are merely consistent with a defendant’s
27   liability” fall short. Iqbal, 556 U.S. at 678 (internal quotation marks and citation omitted).

28   ///

                                                          2
 1              B. Linkage and Causation

 2              Section 1983 provides a cause of action for the violation of constitutional or other federal

 3   rights by persons acting under color of state law. See 42 U.S.C. § 1983. To state a claim under

 4   section 1983, a plaintiff must show a causal connection or link between the actions of the

 5   defendants and the deprivation alleged to have been suffered by the plaintiff. See Rizzo v. Goode,

 6   423 U.S. 362, 373-75 (1976). The Ninth Circuit has held that “[a] person ‘subjects’ another to the

 7   deprivation of a constitutional right, within the meaning of section 1983, if he does an affirmative

 8   act, participates in another’s affirmative acts, or omits to perform an act which he is legally

 9   required to do that causes the deprivation of which complaint is made.” Johnson v. Duffy, 588
10   F.2d 740, 743 (9th Cir. 1978) (citation omitted).

11   III.       PLAINTIFF’S ALLEGATIONS1

12              Plaintiff’s claims stem from incidents that occurred while he was incarcerated at

13   California Correctional Institution. (Doc. 1 at 1.) On December 31, 2018, Correctional Officers

14   Harris and Masferrer approached Plaintiff’s cell, at which point Plaintiff “ran to the toilet . . . and

15   flushed some contraband.” (Id. at 21.) The officers yelled at Plaintiff, then placed him in

16   handcuffs and pushed him to the ground. (Id.) The officers continued yelling at Plaintiff, asking

17   him what he had flushed, and searched his body and clothing. (Id. at 21-22.) The officers then

18   pulled Plaintiff’s pants and boxers down and sprayed him with pepper spray, “laughing and

19   coughing at the same time.” (Id. at 22.) One of the officers “spread [Plaintiff’s] buttocks . . . and
20   . . . penetrated his rectum” with his fingers. (Id.) As the officers were escorting Plaintiff out of the

21   building, they pushed him against a wall and repeatedly punched him with closed fists in his back

22   and rib area, while an unnamed sergeant (“Sergeant John Doe”) laughed with the officers. (Id.)

23   The sergeant then told the officers, “that’s it, take him to the front.” (Id.) Officer Harris then

24   kicked Plaintiff in the genitals. (Id.) After the incident, Plaintiff filed grievances for excessive

25   force and sexual assault. (See id. at 7.)

26              On July 29, 2019, Correctional Officers Carillo and Munoz approached Plaintiff in the
27   exercise yard and ordered him to turn around and place his hands behind his back. (Id. at 5.)

28   1
         For screening purposes, the Court accepts Plaintiff’s factual allegations as true. See Iqbal, 556 U.S. at 678.

                                                                    3
 1   Plaintiff complied, and Munoz placed him in handcuffs while Carillo put leg irons around his

 2   ankles. (Id.) As the officers were escorting Plaintiff away, Munoz tripped Plaintiff, and the

 3   officers slammed him to the floor. (Id. at 5-6.) The officers then punched Plaintiff in his head and

 4   face, as Plaintiff yelled for them to stop. (Id. at 6.) Officer Munoz then “placed his hand around

 5   [Plaintiff’s] neck and stated, ‘you know what this is for motherfucker, you want to write me and

 6   my partners up, the ball is in your court.’” (Id.) When the officers stopped punching, Munoz

 7   stood up and kicked Plaintiff, stating, “snitch.” (Id.) As “nurses and ISU” approached, Munoz

 8   said to Carillo, “we will say that he kicked you and tried to spit, okay?” to which Carillo

 9   responded, “cool.” (Id.) Plaintiff was then escorted to the facility’s medical clinic, and he was
10   later transferred to an outside hospital. (Id.)

11           When Plaintiff returned to the prison, Munoz approached his holding cell, stating, “we

12   sent you back your complaint for excessive force and P.R.E.A. allegations against Harris, if you

13   know what[’s] better for you, then you better drop it.” (Id. at 7.) Plaintiff replied that he would

14   not drop his complaint. (Id.) Plaintiff was then transferred to Kern Valley State Prison. (Id.)

15           As a result of the July 29, 2019 incident, Plaintiff suffered a laceration above his eyebrow,

16   which required stitches; a concussion; bruises; headaches; and a “subclinical iritis.” (Id. at 6-7.)

17   Plaintiff experienced pain and blurriness in his eye, and he now requires prescription glasses.

18   IV.     DISCUSSION

19           A. Excessive Force
20           The “unnecessary and wanton infliction of pain” on prisoners “constitutes cruel and

21   unusual punishment forbidden by the Eighth Amendment.” Whitley v. Albers, 475 U.S. 312, 319

22   (1986) (internal quotation marks and citation omitted). As courts have observed, “[p]ersons are

23   sent to prison as punishment, not for punishment.” Gordon v. Faber, 800 F. Supp. 797, 800 (N.D.

24   Iowa) (citations omitted). “Being violently assaulted in prison is simply not part of the penalty

25   that criminal offenders pay for their offenses against society.” Farmer v. Brennan, 511 U.S. 825,

26   834 (1994) (internal quotation marks and citation omitted).
27           A correctional officer engages in excessive force in violation of the Cruel and Unusual

28   Punishments Clause if he (1) uses excessive and unnecessary force under all the circumstances

                                                        4
 1   and (2) “harms an inmate for the very purpose of causing harm,” and not “as part of a good-faith

 2   effort to maintain security.” Hoard v. Hartman, 904 F.3d 780, 788 (9th Cir. 2018). In other

 3   words, “whenever prison officials stand accused of using excessive physical force . . . , the core

 4   judicial inquiry is . . . whether force was applied in a good-faith effort to maintain or restore

 5   discipline, or maliciously and sadistically to cause harm.” Hudson v. McMillian, 503 U.S. 1, 6-7

 6   (1992). In making this determination, courts may consider “the need for application of force, the

 7   relationship between that need and the amount of force used, the threat reasonably perceived by

 8   the responsible officials, and any efforts made to temper the severity of a forceful response.” Id.

 9   at 7. Courts may also consider the extent of the injury suffered by the prisoner. Id. However, the
10   absence of serious injury is not determinative. Id.

11           Plaintiff states cognizable claims of excessive force against Defendants Harris, Masferrer,

12   Carillo, and Munoz. On December 31, 2018, Plaintiff alleges Officers Harris and Masferrer

13   pulled off his pants and underwear and sprayed his back area with pepper spray, after they had

14   placed him in handcuffs and taken him to the ground. (Doc. 1 at 21-22.) Plaintiff states that the

15   officers then punched him repeatedly in the back and rib area, and that Harris kicked him in the

16   genitals. (Id. at 22.) On July 29, 2019, Plaintiff alleges that Officers Carillo and Munoz slammed

17   him on the ground and punched him in the head and face, after they had restrained him in

18   handcuffs and leg irons. (Id. at 5-6.) Plaintiff states that Munoz also kicked him. In both of these

19   cases, Plaintiff’s allegations show that the officers applied force that was excessive and
20   unnecessary and for the purpose of causing harm, not to maintain or restore security, and that he

21   suffered significant injuries as a result.

22           Plaintiff does not state a cognizable claim against Correctional Sergeant Escarcega or the

23   unnamed warden of CCI (“Warden John Doe”). With respect to Escarcega, Plaintiff does not

24   mention the sergeant in his factual allegations, despite naming him as a defendant. Plaintiff thus

25   fails to link this defendant to his claims. See Section II.B, supra. With respect to Warden John

26   Doe, Plaintiff alleges the warden “fail[ed] to adequately train custody staff in the appropriate use
27   of force and . . . fail[ed] to investigate the incident or discipline the other defendants.” (Doc. 1 at

28   11, 19.) This statement, however, is conclusory and lacks factual support. Plaintiff does not

                                                           5
 1   provide any facts showing that the warden failed to adequately train or discipline his staff or

 2   investigate the incident, or that his actions or inactions were otherwise a cause of the Eighth

 3   Amendment violations of which he complains. As explained in section II.A, supra, “[t]hreadbare

 4   recitals of the elements of a cause of action, supported by mere conclusory statements, do not

 5   suffice.” Iqbal, 556 U.S. at 678 (citation omitted).

 6           To the extent that Plaintiff names Sergeant Escarcega and Warden John Doe simply

 7   because they hold supervisory positions, the Court notes that section 1983 does not impose

 8   liability on a supervisor merely because her subordinate has violated Plaintiff’s rights. See id. at

 9   676-77. To impose individual liability, a plaintiff must allege specific misdeeds that each
10   defendant committed, rather than the misdeeds of those she supervised. See id. If Plaintiff is

11   unable to make this showing with respect to any defendant(s), then he should not include the

12   defendant(s) in an amended complaint.

13           B. Failure to Intercede

14           “[O]fficers have a duty to intercede when their fellow officers violate the constitutional

15   rights of a suspect or other citizen.” United States v. Koon, 34 F.3d 1416, 1447 n.25 (9th Cir.

16   1994), rev’d in part on other grounds, 518 U.S. 81 (1996) (citations omitted). In cases involving

17   a failure to intercede, “the constitutional right violated by the passive defendant is analytically the

18   same as the right violated by the person who strikes the blows.” Id. Thus, where a plaintiff alleges

19   that a “prison officer . . . failed to intervene while his fellow prison officers used excessive force,”
20   “[t]he core judicial inquiry is whether the prison officer maliciously and sadistically failed to

21   intervene to cause harm.” Stevenson v. Holland, No. 1:16-cv-01831-AWI-JLT, 2020 WL 264422,

22   at *17 (E.D. Cal. Jan. 17, 2020). “Importantly, . . . officers can be held liable for failing to

23   intercede only if they had an opportunity to intercede.” Cunningham v. Gates, 229 F.3d 1271,

24   1289 (9th Cir. 2000) (citation omitted).

25           Plaintiff alleges that Sergeant John Doe watched and laughed as Officers Harris and

26   Masferrer pushed him against a wall and punched him in the back and rib area. (Doc. 1 at 22.)
27   This allegation is sufficient to show that the sergeant failed to intervene for the purpose of

28   causing harm. Plaintiff thus states a cognizable failure-to-intercede claim against this defendant.

                                                         6
 1          C. Sexual Assault

 2          “Sexual . . . abuse of an inmate by a corrections officer is a violation of the [Cruel and

 3   Unusual Punishments Clause of the] Eighth Amendment.” Wood v. Beauclair, 692 F.3d 1041,

 4   1046 (9th Cir. 2012) (citations omitted). “In the simplest and most absolute of terms, . . .

 5   prisoners [have a clearly established Eighth Amendment right] to be free from sexual abuse. . .”

 6   Schwenk v. Hartford, 204 F.3d 1187, 1197 (9th Cir. 2000) (as quoted in Wood, 692 F.3d at 1046).

 7          As explained above, cruel and unusual punishment claims have objective and subjective

 8   components. See Hudson v. McMillian, 503 U.S. 1, 8 (citation omitted). In cases of coercive

 9   sexual conduct by a prison guard against a prisoner, the Ninth Circuit has held that the conduct
10   itself satisfies the objective prong, since it is “deeply offensive to human dignity and is

11   completely void of penological justification.” Wood, 692 F.3d at 1051 (quoting Schwenk, 204

12   F.3d at 1196) (internal quotation marks omitted). Similarly, “the conduct itself constitutes

13   sufficient evidence that force was used maliciously and sadistically for the very purpose of

14   causing harm,” and thus the conduct standing alone satisfies the subjective prong. Id. at 1050

15   (internal quotation marks and citations omitted).

16          Plaintiff states a cognizable claim of sexual assault against Correctional Officers Harris

17   and Masferrer. Plaintiff alleges that one of the officers “penetrated [Plaintiff’s] rectum” with his

18   fingers, after both officers had taken Plaintiff to the ground in handcuffs and pepper sprayed him.

19   (Doc. 1 at 22.) This allegation satisfies both prongs of an Eighth Amendment claim.
20          D. Retaliation

21          A claim of First Amendment retaliation has five elements. Watison v. Carter, 668 F.3d

22   1108, 1114 (9th Cir. 2012). First, a plaintiff must allege that he engaged in protected activity. Id.

23   For example, filing an inmate grievance is protected, Rhodes v. Robinson, 408 F.3d 559, 568 (9th

24   Cir. 2005), as is the right to access the courts, Bounds v. Smith, 430 U.S. 817, 821 (1977); see

25   also Rizzo v. Dawson, 778 F.2d 527, 531-32 (9th Cir. 1985). Second, the plaintiff must show that

26   the defendant took adverse action against him. Watison, 668 F.3d at 1114 (citation omitted).
27   “Third, the plaintiff must allege a causal connection between the adverse action and the protected

28   conduct.” Id. In other words, the plaintiff must claim the defendant subjected him to an adverse

                                                         7
 1   action because of his engagement in protected activity. Rhodes, 408 F.3d at 567. “Fourth, the

 2   plaintiff must allege that the official’s acts would chill or silence a person of ordinary firmness

 3   from future [protected] activities.” Watison, 668 F.3d at 1114 (internal quotation marks and

 4   citation omitted). “Fifth, the plaintiff must allege ‘that the prison authorities’ retaliatory action did

 5   not advance legitimate goals of the correctional institution.’” Id. (quoting Rizzo, 778 F.2d at 532).

 6           Plaintiff states cognizable retaliation claims against Correctional Officers Munoz and

 7   Carillo. Plaintiff alleges that he engaged in protected activity, i.e., filing staff complaints

 8   regarding the December 31, 2018 incident of alleged excessive force and sexual assault, and that

 9   Munoz and Carillo subjected him to adverse action because of his engagement in the protected
10   activity, i.e., subjecting him to excessive force on July 29, 2019. (Doc. 1 at 13-17.) Plaintiff does

11   not allege that the officers’ actions would chill or silence a person of ordinary firmness; however,

12   he alleges that he was harmed, and “harm that is more than minimal will almost always have a

13   chilling effect.” Rhodes, 408 F.3d at 568 n.11.

14   V.      CONCLUSION AND ORDER

15           For the reasons set forth above, Plaintiff’s complaint states cognizable claims against

16   Defendants Munoz, Carillo, Harris, Masferrer, and Sergeant John Doe, but not against the

17   remaining defendants. Because he may be able to cure the deficiencies in his pleading, the Court

18   grants Plaintiff leave to amend. Within 21 days of the date of service of this order, Plaintiff shall

19   file a first amended complaint curing the deficiencies identified herein or, in the alternative,
20   notify the Court that he wishes to proceed only on the claims found cognizable. If Plaintiff no

21   longer wishes to pursue this action, he may file a notice of voluntary dismissal. If Plaintiff needs

22   an extension of time to comply with this order, he shall file a motion seeking an extension no

23   later than 21 days from the date of service of this order.

24           Plaintiff is informed that an amended complaint supersedes the original complaint. Lacey

25   v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, a first amended complaint must

26   be “complete in itself without reference to the prior or superseded pleading.” Local Rule 220. The
27   Court provides Plaintiff with an opportunity to amend his complaint to cure the deficiencies

28   identified in this order. However, Plaintiff may not change the nature of this suit by adding

                                                          8
 1   unrelated claims in an amended complaint. Accordingly, the Court ORDERS:

 2             1.   Plaintiff is GRANTED leave to file a first amended complaint;

 3             2.   The Clerk’s Office shall send Plaintiff a civil rights complaint form; and,

 4             3.   Within 21 days of the date of service of this order, Plaintiff shall file one of the

 5                  following three items:

 6                  a. a first amended complaint curing the deficiencies identified in this order, or

 7                  b. a notice that he does not wish to file a first amended complaint and instead

 8                     wishes to (1) proceed only on his claims of excessive force or failure to

 9                     intercede against Defendants Munoz, Carillo, Harris, Masferrer, and Sergeant
10                     John Doe; retaliation against Defendants Munoz and Carillo; and sexual

11                     assault against Defendants Harris and Masferrer, and (2) dismiss the remaining

12                     claims and defendants, or

13                  c. a notice of voluntary dismissal of this entire case.

14   If Plaintiff fails to comply with this order, the Court will recommend that this action

15   proceed only on the claims found cognizable herein and that all other claims and defendants

16   be dismissed with prejudice.

17
     IT IS SO ORDERED.
18

19      Dated:      July 7, 2021                            _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28

                                                        9
